Title: Memorandum from Thomas Munroe, 2 October 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  
                     Unexpended Balance of Appropriation 1803
                     }
                     $2,387.
                     77
                  
                  
                     
                     commonly, since the Appropriation of 1804,called the fund Applicable to High ways
                  
                  
                     Unexpended Balance of the Appropriation 1804
                     
                     7006.
                     83
                  
                  
                     
                     Ds.
                     
                     9,394.
                     60
                  
                  
                     
                           
                        
                     
                     
                  
                  
                     
                     estimated value of foundation stone taken from the footway on north side of Pennsylvania Avenue and used in the Capitol, about $1200.
                     
                     
                  
                  
                     
                     
                     
                  
               
               Memdm. of monies which from the best information the Superintendant has been able to obtain must be paid during the fall to carry on the Capitol, and necessary work at the Presidents House till Jany or February next—
               
                  
                     Representatives chamber—about
                     300
                  
                  
                     George Blagdin, in part Stone Cutting & setting—about
                     $2,000
                  
                  
                     Peter Lenox, Balance for work in 1803
                     300
                  
                  
                     Wm. L Gantt o/a of his claim for bricks
                     200
                  
                  
                     Hugh Boyd, bricklayers work on Drain at P Ho
                     100
                  
                  
                     Wm hewitt, Contractor for foundation stone, in part,
                     300
                  
                  
                     Robt & Wm Steuart Contractors for freestone (in part of about $2500 or 3000$ which will be due to them
                     1000
                  
                  
                     Cooke & Brent—Do. part of between 4 & 5 thousand
                     1000
                  
                  
                     Carpenters & Plaisterers work Prests. House (say)
                     300
                  
                  
                     Masons & Labourers at the Capitol 2 months from the 1 Octo.—say
                     2000
                  
                  
                     J. M. Robertson for 12 particular bill stones
                     300
                  
                  
                     Contingencies—say
                     500
                  
                  
                     Saml. Mifflin (phila) materials for roof of P. Ho. which probably he can wait for
                     500
                  
                  
                     
                     $8,800
                  
               
               2d. Octo 1804.
               
                  Thomas Munroe Supt.
               
            